Citation Nr: 0637775	
Decision Date: 12/05/06    Archive Date: 12/12/06

DOCKET NO.  05-13 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
claimed as chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
January 1969.
 
This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of the 
Cleveland, Ohio Regional Office (RO) of the United States 
Department of Veterans Affairs (VA) that, denied among other 
issues, entitlement to service connection for COPD.    The 
case was certified to the Board by the Providence, Rhode 
Island RO.

A video conference hearing was held in September 2006, and a 
transcript of that hearing is in the file. At that hearing 
the issue was recharacterized as shown on the title page.


FINDING OF FACT

A chronic respiratory disorder, claimed as COPD, was not 
present in-service, and any current respiratory disorder is 
not related to service.


CONCLUSION OF LAW

A chronic respiratory disorder, claimed as COPD, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in June 2004 
correspondence, amongst other documents considered by the 
Board, generally fulfills the provisions of 38 U.S.C.A. § 
5103(a), save for a failure to provide notice addressing the 
type of evidence necessary to establish a disability rating 
and an effective date for the disability on appeal.  The 
claim was readjudicated in an April 2005 statement of the 
case.  The failure to provide notice of the type of evidence 
necessary to establish a disability rating and an effective 
date for the disability on appeal is harmless because the 
Board has determined that the preponderance of the evidence 
is against the claim. Hence, any questions regarding what 
rating or effective date would be assigned are moot.

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, any error was cured 
by providing notice and readjudicating the claim.  The 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claim, to include the 
opportunity to present pertinent evidence and testimony. Thus 
any error in the timing was harmless, the appellant was not 
prejudiced, and the Board may proceed to decide this appeal.  
Simply put, there is no evidence that any VA error in 
notifying the appellant that reasonably affects the fairness 
of this adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

VA has secured all available pertinent evidence and conducted 
all appropriate development.  There is no pertinent evidence 
which is not currently part of the claims file.  Hence, VA 
has fulfilled its duty to assist the appellant. 38 U.S.C.A. § 
5103A.

Criteria

The veteran contends that COPD is related to his military 
service. Specifically, the claimant relates that in April 
1968, he suffered first and second degree burns on the face 
and hands in the crash of an airplane over the sea near 
Okinawa.  He alleged that he now suffers from COPD as a 
result of breathing in smoke and fumes from the accident.  
The veteran requests that he be afforded the benefit of the 
doubt.

Service connection will be granted if it is shown that the 
appellant suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  
 
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same. Evans v. West, 12 Vet. 
App. 22, 30 (1998). Thus, the Board must determine the weight 
to be accorded the various items of evidence in this case 
based on the quality of the evidence and not necessarily on 
its quantity or source.

The Board's analysis will focus on whether the appellant's 
COPD is related to service, to include his in-service 
airplane crash. Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992) (establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred there).

Background

In April 1968, the veteran suffered first and second degree 
burns on the face and hands in the crash of an airplane over 
the sea near Okinawa.  There is no medical evidence of any 
breathing disability as a result of the plane crash.  

Subsequently chest x-rays in October and November 1968 were 
determined to be normal.

The Board notes that service medical records in January 1968 
and January 1969 note the veteran complained of nasal 
congestion, and a sore throat.  The impressions at that time 
were upper respiratory infections.  No chronic respiratory 
disorder was noted.  

In January 1969 the veteran was released from duty.  His 
separation examination did not include any pertinent findings 
pertaining to a respiratory disorder.  The lungs were 
clinically evaluated as normal.  
 
An August 1969 VA compensation examination revealed that the 
appellant's respiratory system was normal.  
 
An August 1996 VAMC clinical notation notes that the veteran 
was smoking a 1/2 pack of cigarettes daily.  He had asthma for 
which he used inhalers daily.  The risk of smoking was 
discussed but the veteran noted that he was not ready to quit 
smoking.  The diagnosis was asthma.  COPD was not diagnosed.  

There are numerous radiology studies of the veteran's chest 
including January 1996, September 1997, September 1999, 
October 2000, and October 2001.  These reveal a clinical 
history of pneumonia, asthma with shortness of breath, severe 
asthma, congestion, and in September 1997 an impression of 
possible COPD. 

A private medical record dated in December 2004 from 
Stephanie Prior, M.D., notes several disorders including 
asthma and COPD amongst others.  No nexus opinion was offered 
regarding a respiratory disorder and service.

At a September 2006 video conference hearing the veteran 
testified that while in service he was exposed to chemical 
and burning fuel fumes as a result of an airplane crash, and 
developed respiratory problems as a result of the accident. 
The veteran opined that his inhalation of burning fuel smoke 
and fumes from the plane crash caused his current respiratory 
problems.  The veteran acknowledged that the service records 
were silent as to any breathing problems associated with that 
accident; however, he still believes that he developed 
breathing problems as a result of the plane crash during 
service.  He has been treated by VAMC from separation from 
service until about two years ago for respiratory problems.  
He stated that no VA doctor had offered a nexus opinion 
relating a respiratory condition to service.  He testified 
that he had been diagnosed with COPD in 1971.  When it was 
noted that he was in fact diagnosed with asthma, he denied 
that he ever had asthma insisting it was in fact COPD.

The medical records reveal treatment and diagnoses for 
several disabilities including severe asthma and COPD.  The 
veteran continues to smoke and is on several asthma 
medications including two inhalers.  There are no medical 
nexus opinions in the file which relates a current 
respiratory disorder including COPD to the veteran's period 
of service.

Analysis

After considering all of the evidence of record, the Board 
concludes that the weight of the evidence is against the 
claim. Evans.  There is no evidence of COPD being diagnosed, 
nor is there any evidence suggesting that COPD was incurred 
or aggravated during the veteran's period of service.  In 
fact, the medical evidence of record shows that the COPD was 
first mentioned in the 1990s, and was not part of a service 
connected disease process. Simply put, there is no competent 
evidence that the appellant suffered from COPD during his 
term of active duty.  Indeed, the clinical evidence of record 
reveals the veteran suffers and is treated for asthma and not 
COPD.  The first mention of COPD appears as an impression in 
a September 1997 radiology report, almost 29 years after 
service.  The next mention is in a medical history provided 
by Dr. Prior in December 2004, 35 years after service.

The Board finds that there was a considerable length of time 
between the appellant's separation from active duty, and the 
initial impression of COPD. Given the length of time between 
the appellant's separation from military service and his 
tentative diagnosis of COPD, the preponderance of the 
competent evidence is against finding a continuity of 
objectively verifiable symptomatology. 38 C.F.R. § 3.303(d); 
Maxson v. West, 12 Vet. App. 453 (1999) [service incurrence 
may be rebutted by the absence of medical treatment for the 
claimed condition for many years after service]. 

In finding that service connection is not warranted, the 
Board has not overlooked the claimant's written statements to 
VA or his personal hearing testimony. While the credibility 
of the veteran's statement that he was exposed to burning 
fuel and chemical vapors is not in contention, there is no 
medical opinion linking any current respiratory disorder to 
his period of service.  Lay witnesses can testify as to the 
visible symptoms or manifestations of a disease or 
disability. Caldwell v. Derwinski, 1 Vet. App. 466 (1991). 
 Yet while the veteran contends that his respiratory 
disability is etiologically related to service, as a 
layperson, his statements as to medical causation do not 
constitute competent medical evidence. Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2006).

In short, there is no competent evidence of a respiratory 
disorder in service or for many years after service, and no 
competent evidence linking any current respiratory disability 
to service.  The Board therefore finds that the preponderance 
of the evidence is against the claim.  As such, the benefit 
of the doubt doctrine is not for application and entitlement 
to service connection must be denied. Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER


Service connection for a respiratory disorder, claimed as 
COPD, is denied.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


